Appeal by employer and its carrier from a decision and award of the Workmen’s Compensation Board for death benefits. The issue is as to a finding of partial dependency. Decedent lived with his mother. The board has found that he gave her $20 per week for nine years prior to his death and paid the rent and electric and gas bills; that social security payments of $105.20 per month were received for her and her husband who was ill and had not worked for two years. There was no evidence of other income and there was some evidence that the condition of the mother’s health required regular expenditures for medical services. Appellants contend that claimant failed to show that her son’s contributions were necessary and assert that the payments by the son from his small wage “ mathematically would be next to the impossible ” when his other expenses are considered. The fact and necessity of the contributions were questions of fact which were resolved upon substantial evidence. The credibility of the witnesses was for the board and upon this record we are unable to say that their testimony was incredible as a matter of law. Decision and award affirmed, with costs to the Workmen’s Compensation Board.
Foster, P. J., Bergan, Coon and Gibson, JJ., concur.